Name: Commission Regulation (EEC) No 2982/83 of 25 October 1983 on the sale on the internal market of 200 000 tonnes of common wheat of bread-making quality by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/ 14 Official Journal of the European Communities 26. 10 . 83 COMMISSION REGULATION (EEC) No 2982/83 of 25 October 1983 on the sale on the internal market of 200 000 tonnes of common wheat of bread-making quality by the French intervention agency HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall sell, on the internal market by invitation to tender, 200 000 tonnes of common wheat of bread-making quality stored in Brittany, Burgundy, Rhone-Alpes and Limousin, with a view to its use in animal feed. Article 2 The control referred to in Article 2 of Regulation (EEC) No 1687/76 must include systematic inspection of the accounts and on-the-spot inspections. The latter may, if appropriate, be conducted on a random basis. Article 3 When setting additional terms and conditions of sale compatible with the provisions of this Regulation, the French intervention agency may inter alia impose a time limit for the use of common wheat sold pursuant to Article 1 . Article 4 In part II of the Annex to Regulation (EEC) No 1687/76, 'Products subject to a use and/or destination other than that mentioned under I', the following point 20 and footnote relating thereto are hereby added : '20 . Commission Regulation (EEC) No 2982/83 of 25 October 1983 on the sale on the internal market of 200 000 tonnes of common wheat of bread-making quality by the French inter ­ vention agency (20). On the dispatch of common wheat for proces ­ sing :  section 104 : "For processing" (Article 1 of Regulation (EEC) No 2982/83),  section 106 : the date on which the common wheat was withdrawn from inter ­ vention . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Whereas French intervention stores already held large quantities of common wheat of bread-making quality at the beginning of the marketing year ; whereas the quantities delivered to intervention agencies under the special intervention measures scheduled for the begin ­ ning of the 1983/84 marketing year will result in further increases in the stocks concerned ; whereas, in the interests of sound management of the Community budget, part of those stocks should be disposed of rapidly ; Whereas some French regions are experiencing problems as regards fodder supplies ; whereas conside ­ ration should therefore be given to putting up for sale, for use as animal feed, common wheat held by inter ­ vention stores in those regions ; Whereas the sale is to be conducted in accordance with the provisions of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3) ; whereas, in particular, there appear to be grounds for applying Article 5 ( 1 ) of that Regulation in that the intervention stocks to be disposed of are located in the regions where the product will be used ; Whereas, moreover, as far as surveillance is concerned, the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (4), as last amended by Regulation (EEC) No 2794/83 (*), are applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, P) OJ No L 294, 26. 10 . 1983, p . 14 . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . O OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 190, 14. 7 . 1976, p. 1 . (*) OJ No L 274, 7 . 10 . 1983 , p. 18 . 26. 10 . 83 Official Journal of the European Communities No L 294/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1983 . For the Commission Poul DALSAGER Member of the Commission